DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed 10/30/2019.  

Claims 1-18 are presented for examination. 


Information Disclosure Statement

2.	The Applicants’ Information Disclosure Statement (filed 10/30/2019) has been received, entered into the record, and considered. 


Drawings


3.	The drawings filed 10/30/2019 are accepted by the examiner.






REASONS FOR ALLOWANCE
	
4.	Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 7, and 13.  

The features as recited in independent claims 1, 7, and 13: “submitting for execution, from the computer system to a cloud service, the plurality of sample invocations of functions as a service and, for each sample invocation, submitting a specification of a memory size to be used for execution of each sample invocation; determining, at the computer system, whether the specification of the memory size to be used for execution of each sample invocation results in unsuccessful execution of at least some of the plurality of sample invocations due to insufficient memory and, if so, adjusting the specification of the memory size for at least some of the sample invocations; and submitting for execution, from the computer system to a cloud service, at least those invocations in the larger plurality of invocations that were not included in the plurality of sample invocations”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.


The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”



Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.




/VAN H NGUYEN/Primary Examiner, Art Unit 2199